DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 30 July 2021. This Application has been granted Special Status under the Patent Prosecution Highway (PPH) program. Status under the PPH was granted by the United States Patent and Trademark Office 22 September 2021. It is noted that this application is a continuation of PCT/KR2020/006487 filed 18 May 2020, which benefits from Foreign Priority to 10-2019-0059825 (Republic of Korea) filed 22 May 2019. The Information Disclosure Statement (IDS) filed 30 July 2021 has been entered and considered. Claims 1-9 are pending.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 9 are directed to a method and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 9 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of measuring a work unit prices of a project, which is reasonably 
 
Further limitations are directed to ineligible processes/functions embodying Mathematical Concepts and processes which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to Mathematical Processes and processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…identifying a plurality of functional tools applied to tasks of a project...wherein the functional tools are provided by the crowdsourcing-based project and are used to perform the work…”, “…extracting, for each of the functional tools, previous project history information...wherein the previous project history information includes at least one or total working hours for which a …”, and “…measuring a work unit price of the project...on the basis of the total working hours…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying tools and personnel used for tasks in a project and calculate working hours for a measured unit of work associated with the project, which is an ineligible concept of Organizing Human Activity, such as performing commercial interactions and managing personal behavior or interactions between people (e.g., setting instructions and commercial parameters associated with a project), as set forth in the present 2019 PEG. 


Further, under the revised guidance, processes implementing general mathematical concepts and mental processes or concepts performed in the human mind including observation and evaluation are ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps which embody general mathematical concepts and/or processes performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…calculating working hours for each of the functional tools on the basis of the previous project history information…”, and “…calculating total working hours taken for one …”. Respectfully, one of ordinary skill in the art would be reasonably relied upon to calculate hours associated with use of a particular tool and calculating a total working hours by performing operations limited to adding values, i.e., summing, by employing pen and paper and employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 1 does not identify any additional elements that potentially integrate the exception under step 2A prong 2 of the 2019 PEG. Claim 9 is directed to executable instructions which are identified s performing the method of claim 1, generally. While claim 1 does not identify any potentially integrating technical elements, for purposes of further examination and advancing prosecution, Examiner assumes the method steps of claim 1 are performed using executable instructions and a computer in a general manner.  

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that (1) There are no additional elements in the claim; and/or (2) Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., tools are identified, project histories are extracted, working hours are calculated etc.) as associated with the general indication that executable instructions and a processor are engaged in the claimed method steps. Beyond the general statement that executable instructions facilitate the performance of the method, the limitations provide no further clarification with respect to the functions performed by any engaged technology in producing the claimed result. The general indication that executable instructions facilitate the method constitutes a general linking of the excepted subject matter to a technological environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating working hours), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of measuring a work unit prices of a project using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0358052, Examiner notes paragraphs [0078]-[0080]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify tools; (2) extract project history information; (3) calculate working hours for each tools; (4) calculate total working hours; and (5) measure a work unit price. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) 

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., extracting data from previous history); (2) storing and retrieving information and data from a generic computer memory (e.g., identifying tools used in projects and extracting data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., calculating working hours). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of measuring a work unit prices of a project. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., measuring a work unit prices of a project, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of measuring a work unit prices of a project benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting 
          
Independent claim 9, directed to computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-8, provide additional mathematical calculations and operations which are performable using a pen and paper and applying human mental processing. When analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[4]	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (United States Patent Application Publication No. 2017/0061356) in view of Heumesser (United States Patent Application Publication No. 2005/0097506).

With respect to claim 1, Haas et al. disclose a method of measuring a work unit price of a crowdsourcing-based project, the method comprising: identifying a plurality of functional tools applied to tasks of a project scheduled to be opened (Haas et al.; paragraphs [0027]-[0029] [0034] [0048]-[0050] [0056]-[0057]; See at least requestor submits task framework including differentiated macrotasks. See further task framework determines different tasks and as applied to a hierarchy of crowd workers); extracting, for each of the functional tools, previous project history information in which a corresponding functional tool is used (Haas et al.; paragraphs [0030] [0031] [0037][0040] [0101]; See at least previous structure and task differentiation, i.e., different task categorizations are reasonably a form of different functional tools applied); calculating working hours for each 

With respect to the claimed mathematical calculations as directed to functional tools, Haas et al. discloses a method in which a strategy for executing a requested project and associated tasks using a crowdsourced model is employed. The tasks are categorized by difficultly/complexity and an hierarchical review structure is generated which utilizes historical error rate and speed scores for workers performing specified tasks at different hierarchical review levels. While 

However, as evidenced by Heumesser, it is well-known in the art to track worker productivity across various tasks which employ/require different specified functional equipment for task performance (Heumesser; paragraphs [0032]-[0034] and [0038]-[0040]; See at least tracking of worker productivity on tasks performed for different projects using specified desktops for each project/tasks).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the speed and quality scoring across different tiers of performed tasks to estimate time spent on each tier for a proposed project of Haas et al. to the desktop-specific worker time and productivity tracking data of Heumesser. The instant invention is directed to a system and method of measuring worker productivity across different tasks using different functional equipment to price/estimate a future project. As Haas et al. disclose the use of speed and quality scoring across different tiers of performed tasks to estimate time spent on each tier for a proposed project in the context of a system and method of measuring worker productivity across different tasks using different functional equipment and similarly discloses the utility desktop-specific worker time and productivity tracking in the context of a system and method for measuring worker productivity across different tasks using different functional equipment, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art 

With respect to claim 2, Haas et al. disclose a method wherein the total working hours are generated by recording a start time and an end time of use of a particular functional tool in the previous project (Haas et al.; paragraphs [0086]-[0089]; See at least speed score calculated based on time to complete tasks as measured by start and end time). With respect to claim 3, Haas et al. disclose a method wherein the average working hours are a value obtained by dividing the total working hours by the total number of tasks (Haas et al.; paragraphs [0084]-[0089] [0091] [0097]; See at least calculation and normalization of speed scores including calculation of average task speed). With respect to claim 4, Haas et al. disclose a method wherein the working hours of the rejected task are a value obtained by multiplying the number of rejections by the average working hours (Haas et al.; paragraphs [0044] [0080] [0088] [0104]; See at least quality score as a function of error rate, i.e., number of errors per time/tasks). With respect to claim 5, Haas et al. disclose a method wherein the working hours considering the number of rejections are a value obtained by summing the total working hours and the working hours of the rejected task (Haas et al.; paragraphs [0098]-[0100] [0113] [0114]; See at least determination of error rate and adjustment of use of differ review categories based on budget, i.e., hours/time by different “tools”). With respect to claim 6, Haas et al. disclose a method wherein working hours for each of the functional tools are a value obtained by dividing the working hours considering the number of rejections by the total number of tasks (Haas et al.; paragraphs [0103]-[0105]; See at least calculations of error rate and adjustments to speed based on error rate). With respect to claim 7, Haas et al. disclose a method wherein when n previous projects (wherein n is a natural number) use a particular functional tool, working hours for the particular functional tool are a value obtained by dividing a value obtained by adding working hours considering a number n of rejections by a value obtained by adding a total number n of tasks (Haas et al.; paragraphs [0032] [0102]-[0106] [0128]; See at least adjustments based on error rate. See further error rate is used to reduce predicted throughput). With respect to claim 8, Haas et al. disclose a method wherein the measuring the work unit price of the project scheduled to be opened includes: calculating a number of tasks of the project scheduled to be opened that may be worked per hour, on the basis of the total working hours taken for one task of the project scheduled to be opened (Haas et al.; paragraphs [0031] [0032] [0045] [0097] [0122]; See at least requested projects and budgets applied to hierarchical review structure of workers/reviewers); 
Claim 9 repeat the subject matter addressed above with respect to method claim 1 as directed to the enabling system and computer-executable instructions. With respect to these elements, Haas et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Haas et al. paragraphs [0033][0036]; See at least programmed server and UI). Accordingly, claim 9 is rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claim 1.



Conclusion

[5]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dubey et al., CROWDSOURCING A TASK, United States Patent Application Publication No. 2017/0061357, paragraphs [0039]-[0041][0063]-[0064]: See at least worker performance metrics and predictions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683